DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 7-12, 14, 16-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brand et al. (US 2002/0195275).
	Regarding claim 1, Brand et al. discloses a system comprising a ground drilling device (see Fig. 2, block 20) having a control device (Fig, 2, block 50, see sections 0068-0070) for operating the ground drilling device, wherein the system comprises an input device (Fig. 2, block 100, see sections 0067 and 0071) functionally coupled to the control device for entering at least one parameter for the operation of the ground drilling device, particularly a parameter bringing about a starting of the drilling with the ground drilling device or a stopping of the drilling (lock out as disclosed in section 0073) performed with the ground drilling device, wherein the input device is configured as a remote control (as disclosed in section 0071).

	Regarding claim 3, Brand et al. discloses comprises at least one mechanically operated activating element, being in particular a control stick, a rotary switch and/or a pushbutton (see Fig. 4, section 0071).
	Regarding claim 4, Brand et al. discloses at least one mechanically operated activating element comprises a control stick (joystick) arranged as an interchangeable unit in a receiving space of the input device (see section 0154).
	Regarding claims 7, Brand et al. discloses the input device comprises at least two mechanically operated activating elements particularly two pushbuttons (see Fig. 4, elements 130, 131, and 134), which are present on the input device at least so far apart that a two-hands operation is required.
	Regarding clam 8, Brand et al. discloses a monitoring device (Fig. 4, indicators 123 and 131) adapted to monitor the operation of the two activating elements for simultaneous operation (see section 0092, wherein the indicators monitor the state of the operation as disclosed in section 0092).
	Regarding claim 9, Brand et al. discloses the input device has a surface on which at least two activating elements (Fig. 4, elements 130 and 134) are arranged in the area of two neighboring corners and/or opposite edges.
	Regarding claim 10, Brand et al. discloses the input device can be grasped in the area of the corners and/or the edges by one hand of the user (wherein the remote is handheld as 
	Regarding claim 11, Brand et al. discloses the input device is configured as a wireless remote control (see Fig. 4, section 0071).
	Regarding claim 12, Brand et al. discloses the input device is adapted to use multiple radio bands (frequencies as disclosed in section 0135) for the communication with the control device of the ground drilling device.
	Regarding claim 14, Brand et al. discloses the input device has a status display to indicate the state of a power supply (see Fig. 4, element 142).
	Regarding claim 16, Brand et al. discloses the input device has a mechanically firm structure which is adapted to the portion of the human body of an operator, particularly a finger (see Fig. 4, wherein the structure can be handheld as disclosed in section 0071).
	Regarding claim 17, Brand et al. disclose the input device an attachment (belt clip as disclosed in section 0071) for carrying a strap of an operator 
	Regarding claim 18, Brand et al. discloses the input device comprises an element (transceiver 102 as shown in Fig. 4) of a connection pair (pair of transceivers located at the remote and the drilling device as disclosed in section 0075), which can interact mechanically and/or electrically with a further element (transceiver 55 as disclosed in section 0075) of the connection pair which is situated at the ground drilling device.
	Regarding claim 19, Brand et al. discloses the  drilling device comprises a control stick (joystick as disclosed in section 0154) which is larger than a control stick on the input device,
	Regarding claim 20, Brand et al. discloses an indicator device (display 34 on the HDD machine as disclosed in section 0070) for displaying at least one parameter for the operation of the ground drilling device, which is adapted such that the indicator device can optionally be mechanically connected to the input device and/or the indicator device can be mechanically connected by a coupling to the ground drilling device (as disclosed in section 0070).
	Regarding claim 21, Brand et al. discloses the input device (as shown in Fig. 4) has an inner contour which is adapted to the outer contour of an indicator device (element 140), and the input device surrounds the indicator device at least partly along a section of the outer contour of the indicator device (as shown in Fig. 4).
	Regarding claim 22, Brand et al. discloses the indicator device is a tablet, an Ipad, or a notepad, or the like (wherein it is the understanding of the Examiner that the display is like a notepad in that it communicates information to the operator of the drill as disclosed in section 0070).  
	Regarding claim 23, Brand et al. discloses the indicator device comprises a control unit (see Fig. 2, element 50, see section 0070) which is adapted for a context-sensitive display of information on the indicator device (as disclosed in section 0070).
	Regarding claim 24, Brand et al. discloses the indicator device and the input device are functionally connected (see section 0096) such that when data (request/command) is entered on the input device (remote unit 100) the entry is displayed by means of the indicator device (display on the HDD machine).
	Regarding claim 25, Brand et al. discloses the indicator device comprises an entry area (ROTATE Select/De-Select as shown in Fig. 4) which is adjacent to the input device when the input device and the indicator device are connected to each other through a wire as disclosed in section 0075).
	Regarding claim 26, Brand et al. discloses the indicator device (display) is connected (coupled) to the control device (as disclosed in section 0070) of the ground drilling device 4} in a) wireless or b) wireline manner.
	Regarding claim 27, Brand et al. discloses the indicator device is adapted for a wireless data exchange by means of WLAN (see section 0075, wherein employing free space links adapts the device for WLAN).
	Regarding claim 28, Brand et al. disclose the input device and the indicator device have separate power supplies (see sections 0077 and 0099).
	Regarding claim 29, Brand et al. discloses the indicator device comprises means of communication (see section 0070) for the transfer of data and/or signals between the indicator device (display) and a locating system (boring tool location as disclosed in section 0070) for the drilling head.
	Regarding claim 30, Brand et al. discloses the indicator device (display) has a data output which is provided in particular for putting out a record of the operation (such as pump pressures as disclosed in section 0070) of the ground drilling device.
	Regarding claim 31, Brand et al. discloses a detection device (rotation pump sensor as disclosed in section 0077) which is adapted to detecting the drill string at its end side in the area of the ground drilling device and/or in the area of a target pit of an earth borehole being created, and the detection device comprising comprises transmission means which are designed to send signals to the indicator device and/or to the control device (as disclosed in section 0078), wherein the indicator device and/or the control device  are designed to process the signals of the detection device such that the signals are presented on the indicator device (display) for a user (see also section 0070).
	Regarding claim 32, Brand et al. discloses the detection device is a zone scanner (see section 0072).
	Regarding claims 33 and 34, the claimed method includes features corresponding to the above rejection of claim 1, which is applicable hereto.  



Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brand et al. (US 2002/0195275) in view of Morehouse et al. (US 2015/0148114).
	Regarding claims 5 and 6, Brand et al. does not disclose at least one capacitive or mechanically operated activating element and/or a radio transmitter, particularly to determine whether an operator is holding the input device, wherein the sensitivity of the mechanically operated activating element can be adjusted mechanically and/or by means of software, which is functionally coupled by means of a sensor and a corresponding element to the activating element.
	However, Morehouse et al. discloses a handheld sensor to determine whether an operator is holding a device, wherein the sensor is programmable (by means of software).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the remote control of Brand et al. with the handheld sensor of Morehouse et al. since Morehouse et al. states the handheld sensor has multiple uses such as sensing for a blind person (see section 0030).
6.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brand et al. (US 2002/0195275) in view of Stensney (U. S. Patent No. 5, 686, 886).
	Regarding claims 13 and 15, Brand et al. does not disclose the input device comprises multiple antennas or a protective shield for at least one mechanically operated activating element, wherein the extension of the protective shield transversely to the surface on which the activating element is arranged being equal to or greater than the extension of the activating element transversely to the surface, in order to prevent an unintentional operation of the activating element.  
	However, Stensney discloses a remote control with multiple antennas (column 5, lines 11-23) wherein the remote control has a protective shield (Figs. 4A and 4B, element 119, column 4, lines 30-57) to cover elements of the remote to prevent unintentional operation of an activating element.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the remote of Brand et al. with the protective shield and antennas of Stensey since Stensey states the cover shields buttons from inadvertent actuation (see column 4, lines 30-5




Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 26, 2020